NUMBER
13-05-360-CV
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS CHRISTI - EDINBURG
 
RICHARD EDMUND
SURGENT,                                                      Appellant,
 
                                                             v.
 
CYNTHIA SURGENT,                                                                        Appellee.
 
                             On
appeal from the 130th District Court
                                      of
Matagorda County, Texas.
 
                               MEMORANDUM
OPINION
 
            Before
Chief Justice Valdez and Justices Yañez and Garza
                                 Memorandum
Opinion Per Curiam
 
Appellant, RICHARD EDMUND SURGENT, perfected an appeal from a judgment entered
by the 130th District
  Court of Matagorda County, Texas,
in cause number 98-J-00222-D. 
No clerk=s record has been filed due to appellant=s failure to pay or make arrangements to pay the
clerk=s fee for preparing the clerk=s record.  




If the trial
court clerk fails to file the clerk=s record because the appellant failed to pay or make
arrangements to pay the clerk=s fee for preparing the clerk=s record, the appellate court may dismiss the appeal
for want of prosecution unless the appellant was entitled to proceed without
payment of costs.  Tex. R. App. P. 37.3(b).
On October
20, 2005, notice was given to all parties that this appeal was subject to
dismissal pursuant to Tex. R. App. P. 37.3(b).  Appellant was given ten days to explain why
the cause should not be dismissed.  To
date, no response has been received from appellant. 
The Court, having
examined and fully considered the documents on file, appellant=s failure to pay or make arrangements to pay the
clerk=s fee for preparing the clerk=s record, 
this Court=s notice, and appellant=s failure to respond, is of the opinion that the
appeal should be dismissed for want of prosecution. The appeal is hereby
DISMISSED FOR WANT OF PROSECUTION.
PER CURIAM
Memorandum Opinion delivered and filed
this the 26th day of
January, 2006.